DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 04/15/2021.
Information disclosed and list on PTO 1449 was considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5,12-16,24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueda et al. (U.S. 7,612,397).
Regarding claims 1,12, 23, Ueda et al. discloses a system (Figure 1), comprising: 
one or more processing cores (Figure 1, Column 1, lines 25-37); and
a non-volatile memory  (Figure 1, 51) coupled to the one or more processing cores, the non- volatile memory including:
memory cells housed in a semiconductor well (Figure 2), each memory cell including a state transistor (Figure 2, 40) having a floating gate  (Column 4, lines 39-40) and a control gate (Column 4, lines 49-50); and 
control circuitry (Column 12, lines 63-67, Column 13, lines 1- 35), which, in operation controls reading, writing and erasing of the memory cells (Column 6, lines 10-17), wherein the erasing includes biasing the semiconductor well (Column 10, lines 35-67) with a first erase voltage having an absolute value greater than a breakdown voltage level of bipolar junctions of a control gate switching circuit (Column 21, lines 8-13) of the non-volatile memory (Colum 21, lines 14-50), an absolute value of the first erase voltage being based on a comparison of a value of an indication of wear of the memory cells to a wear threshold value (Column 21, lines 38-50).
	Regarding claims 2, 13, Ueda et al. disclose wherein the absolute value of the first erase voltage is increased in response to the comparison indicating the value of the indication of wear is greater than the wear threshold value (Column 21, lines 10-50).  
	Regarding claims 3, 14, Ueda et al. disclose wherein the control circuitry, in operation, biases the control gates of selected memory cells with a second erase voltage, using the control gate switching circuit  (Column 21, lines 9-50, Column 22, lines 10-25).  
	Regarding claims 4,15, Ueda et al. disclose including a peripheral circuit and buffer transistors housed in a buffer semiconductor well, wherein the memory cells are coupled to the peripheral circuit by conducting terminals of the buffer transistors, and the control circuitry, in operation, biases the buffer semiconductor well and the gates of the buffer transistors with a buffer isolation voltage to isolate the peripheral circuit from the first erase voltage (Figure 1, 53,55,64).  
	Regarding claims 5, 16, Ueda et al. disclose wherein, in operation, when the value of the indication of wear is greater than the wear threshold value, the control circuitry generates the buffer isolation voltage at least equal to a difference between a level of the first erase voltage and the breakdown voltage level of the bipolar junctions of the control gate switching circuit (Column 21, lines 14-50).  
	Regarding claim 24, Ueda et al. disclose comprising an integrated circuit including the non-volatile memory (Figure 7).  
	Regarding claim 25, Ueda et al. disclose wherein the integrated circuit includes the one or more processing cores (Figure 7).  
	Regarding claim 26, Ueda et al. disclose wherein the absolute value of the first erase voltage is increased in response to the comparison indicating the value of the indication of wear is greater than the wear threshold value (Column 21, lines 14-50).

Allowable Subject Matter
Claims 6-11, 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  6-11,17-22 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having wherein the semiconductor well housing the memory cells is surrounded by a semiconductor isolation region in a structure of triple well type, the buffer semiconductor well is surrounded by the semiconductor isolation region, and the control circuitry, in operation, biases the semiconductor isolation region with the first erase voltage.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827